639 N.W.2d 357 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Brian Andrew LETT, an Attorney at Law of the State of Minnesota.
No. C1-02-78.
Supreme Court of Minnesota.
February 12, 2002.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed an amended and supplementary petition for disciplinary action alleging that respondent Brian Andrew Lett has committed professional misconduct warranting public discipline. More particularly, beginning in October 2000 respondent engaged in a pattern of neglect of legal matters, failed to communicate with clients, failed to cooperate with the investigation of complaints against him or participate in this disciplinary proceeding, misrepresented to a client about the status of a matter, threatened to sue a complainant over statements made in a complaint to the Director, and failed to return a client file in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.16(d), 3.2, 4.1, 4.4, 8.1(a)(3), and 8.4(c) and (d), and Rules 21(a) and 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct and Rules on Lawyers Professional Responsibility, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a suspension of not less than six months pursuant to Rule 15, RLPR, that the reinstatement hearing provided for in Rule 18, RLPR, not be waived, and that reinstatement *358 be conditioned upon (1) payment of costs in the amount of $900 plus interest under Rule 24, RLPR, (2) compliance with Rule 26, RLPR, (3) successful completion of the professional responsibility examination under Rule 18(e), RLPR, and (4) satisfaction of the continuing legal education requirements under Rule 18(e), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Brian Andrew Lett is indefinitely suspended from the practice of law for not less than six months, that the reinstatement hearing provided for in Rule 18, RLPR, is not waived, and that reinstatement is conditioned upon the agreed-upon terms set forth above. Respondent shall pay $900 in costs plus interest under Rule 24, RLPR.
BY THE COURT:
Paul H. Anderson
Justice